Case 2:19-cv-00205-Z-BR Document 64 Filed 11/13/20 Page1of6 PagelD 3031

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

|
AMARILLO DIVISION U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
TALON MANAGEMENT SERVICES, _§ FILED
LLC, TALON OP., LP, and TALON §
REAL ESTATE HOLDING § NOV 13 a0
CORPORATION, §
. § CLERK, U.S. DISTRICT CO
Plaintiffs, § By RS
| § , Deputy
v. §  2:19-CV-205-Z
§
GOLIATH ASSET MANAGEMENT, §
LLC, 6PROPS, LLC, DINISHPATEL, §
and MILAN PATEL, §
§
Defendants. §

ORDER OVERRULING PLAINTIFFS’ OBJECTIONS AND
ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS

On October 1, 2020, the United States Magistrate Judge entered findings and conclusions
(ECF 61) on Plaintiffs’ Third Amended Complaint (ECF 59). The Magistrate Judge
RECOMMENDS that Plaintiffs’ Third Amended Complaint be DISMISSED without prejudice
for lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(h)(3). Jd. at 1.
Plaintiffs filed objections to the findings, conclusions, and recommendation on October 14, 2020
(ECF 63), to which Defendants did not respond.
After making an independent review of the pleadings, files, and records in this case, the
findings, conclusions, and recommendation of the Magistrate Judge, and Plaintiffs’ objections, the
Court concludes that the findings and conclusions are correct. For the reasons below, Plaintiffs’

objections are OVERRULED.
Case 2:19-cv-00205-Z-BR Document 64 Filed 11/13/20 Page 2of6 PagelD 3032

PLAINTIFFS’ OBJECTIONS

Plaintiffs do not dispute the Magistrate Judge’s conclusion that their Third Amended
Complaint fails to establish subject matter jurisdiction exists 28 U.S.C. § 1332. Instead Plaintiffs
make two objections to the Magistrate Judge’s recommendation that the District Court dismiss this
case without prejudice for lack of subject matter jurisdiction under Federal Rule of Civil Procedure
12(h)(3).

First, Plaintiffs object to dismissal on the grounds that “the majority of the [jurisdictional]
issues found by the Magistrate were scrivener’s errors” which the Plaintiffs “should be allowed to
correct.” See ECF No. 63 at 4. Second, Plaintiffs object, arguing that the remaining jurisdictional
deficiencies that the Magistrate Judge identified in their Third Amended Complaint “relate to the
limited partners of second, third, and fourth-tier owners of the Defendants,” and that Plaintiffs “are
unable to fully trace the full ownership structure” of Defendants through publicly available
information. See id. at 7. Instead of dismissing this action, Plaintiffs ask the Court to order
Defendants to file a Statement of Interested Parties, pursuant to Federal Rule of Civil Procedure
7.1 and Local Civil Rule 7.4. Jd. at 7. Alternatively, Plaintiffs ask the Court to allow the parties 60
days to conduct discovery for the limited purpose of determining subject matter jurisdiction. Jd. at
8. Neither objection is sufficient for this Court to set aside the Magistrate Judge’s findings and
conclusions.

A. Plaintiffs’ First Objection

First, the Magistrate Judge did not err in finding that, because of scrivener’s errors, the
Plaintiffs’ Third Amended Complaint fails to allege the citizenship of Defendants Rajun Patel,

Ravi Patel, and all members of Amram Investments LLC. Plaintiffs do not dispute the scrivener’s

 
Case 2:19-cv-00205-Z-BR Document 64 Filed 11/13/20 Page 3of6 PagelD 3033

errors. Instead, Plaintiffs argue that these errors do not warrant dismissal of the Third Amended
Complaint, and that they should be allowed to correct them. ECF No. 63 at 4.

This argument is unpersuasive. In support of its position, Plaintiff cites opinions from the
Northern District of Texas, the Eastern District of Texas, and the Middle District of Pennsylvania,
which all hold that a District Court may excuse a scrivener’s error or contradiction in an
Administrative Law Judge’s (“ALJ”) finding of fact where the ALJ’s intent is apparent. See e.g.
Gatewood v. Berryhill, No. 5:16 CV-060-BQ ECF, 2017 WL 1737904, at *3 (N.D. Tex. Mar. 14,
2017); Wills v. Colvin, No. 1:14-CV-504, 2016 WL 792693, at *6 (E.D. Tex. Mar. 1, 2016);
Madison v. Astrue, No. CIV. A. 3:CV-07-364, 2008 WL 2962337, at *6 (M.D. Pa. July 29, 2008).
Yet, the Plaintiff cites no legal authority in this argument holding that this Court may excuse
scrivener’s errors in a party’s pleadings in order to presume diversity of citizenship jurisdiction.

Indeed, Article III courts are courts of limited jurisdiction which possess only that power
authorized by the Constitution and statute. See Kokkonen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, 377 (1994). This jurisdiction is not to be expanded by judicial decree. /d. It is to be
presumed that a cause lies outside this limited jurisdiction, and the burden of proving the contrary
rests upon the party asserting jurisdiction. Jd. As the Magistrate Judge notes, where plaintiffs do
not affirmatively establish subject matter jurisdiction, the action must be dismissed. See ECF No.
61 at 4 (citing Getty Oil Corp. v. Ins. Co. of N.A., 841 F.2d 1254, 1259 (Sth Cir. 1998)). “The basis
upon which jurisdiction depends . . . cannot be established by mere inference.” Jd Here, by
imploring the Court to overlook the aforementioned scrivener’s errors in its Third Amended
Complaint, Plaintiffs ask the Court to do just that—establish diversity of citizenship by mere

inference. The Court cannot do so. See FED. R. Civ. P. 12(h)(3).

 
Case 2:19-cv-00205-Z-BR Document 64 Filed 11/13/20 Page4of6 PagelD 3034

Nor will the Court grant Plaintiffs leave to amend their complaint a fourth time to correct
the errors. After detailing the pleading deficiencies in the Plaintiffs’ Second Amended Complaint,
the Magistrate Judge gave Plaintiffs clear warning that she would recommend that this action be
dismissed without prejudice for want of subject matter jurisdiction if the Plaintiffs failed to cure
“all remaining subject matter jurisdiction deficiencies.” ECF No. 57 at 2. Despite this warning,
Plaintiffs’ Third Amended Complaint again failed to establish subject matter jurisdiction.

Leave to amend a complaint “is by no means automatic” and “motions to amend are
entrusted to the sound discretion of the district court.” Jones v. Robinson Grp., L.P., 427 F.3d 987,
994 (Sth Cir. 2005) (cleaned up). “In deciding whether to grant leave to amend, the Court should
consider (1) undue delay, (2) bad faith or dilatory motive, (3) repeated failures to cure deficiencies
by amendments previously allowed, (4) undue prejudice to the opposing party by virtue of
allowance of the amendment, and (5) the futility of the amendment.” Jd. (cleaned up). Here, the
Plaintiffs have repeatedly failed to cure jurisdictional deficiencies after the Magistrate Judge has
given them leave to do so. Thus, the Court in its discretion declines to extend Plaintiffs another
opportunity to amend its complaint to correct the scrivener’s errors. Therefore, Plaintiffs’ first
objection is overruled.

B. Plaintiffs’ Second Objection

Second, the Magistrate Judge did not err in finding that Plaintiffs’ Third Amended
Complaint fails to properly allege the citizenship of nine limited partnerships alleged to be
“second, third, or fourth-tier members or partners of unincorporated entity parties, specifically
Plaintiffs Talon Management, Talon OP, and Defendant 6Props.” See ECF No. 61 at 7. Plaintiffs
do not dispute the Magistrate Judge’s finding that they have failed to allege the citizenship of

certain limited partnerships. ECF No. 63 at 3. Instead Plaintiffs ask the Court to require Defendants
Case 2:19-cv-00205-Z-BR Document 64 Filed 11/13/20 Page5of6 PagelD 3035

to comply with Federal Rule of Civil Procedure 7.1 and various Local Civil Rules requiring
disclosure of interested parties; or, alternatively, that the Court grant the Plaintiffs leave to conduct
jurisdictional discovery. Jd. at 6-8.

First, Plaintiffs argue that requiring the Defendants to file a Certificate of Interested
Persons pursuant to Local Civil Rules 3.1(e), 3.2(e) and 7.4 “would assist this Court with
identifying the citizenship of all the entities affiliated with the Defendants in these proceedings.”
! ECF No. 63 at 8. This argument is of no moment. While Plaintiffs’ assertion that Defendants
failed to comply with the Local Rules may be true, requiring Defendants to submit a Certificate of
Interested Persons at this stage would not remedy any of the jurisdictional deficiencies on the face
of Plaintiffs’ Third Amended Complaint. The Court has already stated its intention to deny
Plaintiffs further leave to amend because of “repeated failures to cure deficiencies by amendments
previously allowed.” See Jones, 427 F.3d at 994. As a result, the Plaintiffs’ request is denied.

Plaintiffs further argue that they should be permitted to seek discovery for the limited
purpose of determining subject matter jurisdiction. See ECF No. 63 at 8. In support of this
argument, Plaintiff relies on two Northern District of Texas cases in which the Courts granted
limited jurisdictional discovery to establish corporate citizenship. See Unified 2020 Realty
Partners, L.P. v. Proxim Wireless Corp., Civil Action No. 3:11-CV-0861-D, 2011 WL 2650199
at *2 (N.D. Tex. July 6, 2011); Murchison Capital Partners, L.P. v. Nuance Communications, Inc.,
No. 3:12-CV-4749-P, 2013 WL 12094167 at *3 (N.D. Tex. Mar. 22, 2013).

The Courts in both Unified 2020 Realty Partners, L.P. and Murchison Capital Partners

L.P. ordered jurisdictional discovery where the opposing party possessed information that might

 

1 Federal Rule of Civil Procedure 7.1(a) is only relevant here insofar as the Local Civil Rules 3.1(e) and
3.2(e) require parties to provide information required by FED. R. Civ. P. 7.1. Absent these local rules, Defendants, as
unincorporated entities and individuals, would not need to comply with Rule 7.1 because they are not “corporate
parties.”
 

Case 2:19-cv-00205-Z-BR Document 64 Filed 11/13/20 Page 6of6 PagelD 3036

establish diversity of citizenship jurisdiction. See Unified 2020 Realty Partners L.P., 2011 WL
2650199 at *2 (“[T]he court in its discretion will allow Equant to conduct limited jurisdictional
discovery. It appears to be beyond cavil that United 2020 possesses the information that Equant
seeks. . . ); see also. Murchison Capital Partners L.P., 2013 WL 12094167, at *3 (“Counsel for
Plaintiffs possesses citizenship information which it has refused to disclose, and which is not
otherwise publicly available”) Here, Plaintiffs make no assertion that Defendants or Defendants’
counsel know the actual citizenship of the relevant limited partnerships. Further, Plaintiffs’ have
not even properly alleged citizenship of the limited partnerships that compose their own
companies. See ECF No. 59 at 2-3 (“Pursuant to the filings with the Florida Secretary of State,
Forum Partners Limited has no record of having limited partners”). Therefore, in its discretion, the
Court declines to permit jurisdictional discovery here, and overrules Plaintiffs’ second objection.

CONCLUSION

For the reasons above, it is therefore ORDERED that Plaintiffs’ objections are overruled
and the FCR is ADOPTED. The Plaintiffs’ Third Amended Complaint is hereby DISMISSED
without prejudice under Federal Rule of Civil Procedure 12(h)(3). .

SO ORDERED.

November LZ , 2020.

 

MADTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE
